Case: 19-2445    Document: 83           Page: 1       Filed: 03/15/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

    CATERPILLAR PRODOTTI STRADALI S.R.L.,
   CATERPILLAR AMERICAS C.V., CATERPILLAR
   PAVING PRODUCTS, INC., CATERPILLAR INC.,
                 Appellants

                                  v.

      INTERNATIONAL TRADE COMMISSION,
                  Appellee

                WIRTGEN AMERICA, INC.,
                      Intervenor

           -------------------------------------------------

                WIRTGEN AMERICA, INC.,
                      Appellant

                                  v.

      INTERNATIONAL TRADE COMMISSION,
                  Appellee

    CATERPILLAR PRODOTTI STRADALI S.R.L.,
   CATERPILLAR AMERICAS C.V., CATERPILLAR
   PAVING PRODUCTS, INC., CATERPILLAR INC.,
                   Intervenors
             ______________________

                    2019-2445, 2019-1911
Case: 19-2445       Document: 83     Page: 2   Filed: 03/15/2021




 2                        CATERPILLAR PRODOTTI STRADALI   v. ITC



                     ______________________

    Appeals from the United States International Trade
 Commission in Investigation No. 337-TA-1067.
                 ______________________

                    Decided: March 15, 2021
                    ______________________

     JAMES R. BARNEY, Finnegan, Henderson, Farabow,
 Garrett & Dunner, LLP, Washington, DC, argued for Cat-
 erpillar Prodotti Stradali S.R.L., Caterpillar Americas
 C.V., Caterpillar Paving Products, Inc., Caterpillar Inc.
 Also represented by DAVID MROZ.

     MICHAEL LIBERMAN, Office of the General Counsel,
 United States International Trade Commission, Washing-
 ton, DC, argued for appellee. Also represented by DOMINIC
 L. BIANCHI, WAYNE W. HERRINGTON.

     MICHAEL E. JOFFRE, Sterne Kessler Goldstein & Fox,
 PLLC, Washington, DC, argued for Wirtgen America, Inc.
 Also represented by PAUL ASHLEY AINSWORTH, DONALD
 BANOWIT, WILLIAM MILLIKEN, RALPH WILSON POWERS, III,
 DANIEL YONAN; MARK ANDREW KILGORE, RYAN D. LEVY,
 SETH R. OGDEN, WILLIAM E. SEKYI, JOHN FRANCIS TRIGGS,
 Patterson Intellectual Property Law, PC, Nashville, TN.
                  ______________________

     Before O’MALLEY, MAYER, and TARANTO, Circuit Judges.

       Opinion for the court filed by Circuit Judge TARANTO.

     Opinion concurring in the judgment filed by Circuit Judge
                            O’MALLEY.
Case: 19-2445    Document: 83        Page: 3   Filed: 03/15/2021




 CATERPILLAR PRODOTTI STRADALI     v. ITC                    3



 TARANTO, Circuit Judge.

      Wirtgen America, Inc. filed a complaint against Cater-
 pillar Products Stradali S.R.L., Caterpillar Americas C.V.,
 Caterpillar Paving Products, Inc., and Caterpillar, Inc.
 (collectively, Caterpillar) with the International Trade
 Commission, alleging that Caterpillar’s importation and
 sale of certain road-milling machines violated 19 U.S.C.
 § 1337 (section 337 of the Tariff Act of 1930). Specifically,
 invoking section 337’s bar on importation and sale “of arti-
 cles that . . . (i) infringe a valid and enforceable United
 States patent,” 19 U.S.C. § 1337(a)(1)(B), Wirtgen alleged
 that Caterpillar infringed several of its patents, including
 U.S. Patent Nos. 9,656,530, 7,828,309, and 7,530,641. The
 Administrative Law Judge (ALJ) determined that Cater-
 pillar violated section 337 with respect to the ’530 and ’309
 patents. But the ALJ found no violation with respect to the
 ’641 patent, concluding that Wirtgen had not shown the in-
 fringement alleged, i.e., inducement by Caterpillar of direct
 infringement of method claims 11 and 17. Both determi-
 nations became those of the Commission when it declined
 to review them.
     Caterpillar appeals as to the ’530 and ’309 patents, and
 Wirtgen cross-appeals as to the ’641 patent. We affirm the
 Commission’s decision as to the ’530 and ’309 patents. We
 reverse in part, vacate in part, and remand as to the ’641
 patent.
                               I
     Based on Wirtgen’s July 2017 complaint, the Commis-
 sion instituted an investigation to decide whether Caterpil-
 lar was violating section 337 through infringement of five
 Wirtgen-owned patents: the ’530 patent, the ’309 patent,
 and the ’641 patent, as well as U.S. Patent Nos. 9,624,628
 and 9,644,340. Certain Road Milling Machines and Com-
 ponents Thereof; Institution of Investigation, 82 Fed. Reg.
 40,595, 40,596 (Aug. 25, 2017) (notice). Only the ’530, ’309,
Case: 19-2445     Document: 83     Page: 4    Filed: 03/15/2021




 4                      CATERPILLAR PRODOTTI STRADALI    v. ITC



 and ’641 patents are now at issue. 1 All three of those pa-
 tents relate to road-milling machines, which are construc-
 tion machines used to remove an existing road surface
 before installing a new one. J.A. 20006–08. They typically
 consist of a frame, four wheels or crawler tracks, and a mill-
 ing drum, which scrapes off old pavement and clears the
 scraped material by means of a conveyor. Id.
     The ’530 patent describes a “road construction ma-
 chine” with wheels (or tracks) connected to the machine’s
 frame “via lifting column[s],” each column being “vertically
 adjustable relative to the engine frame.” ’530 patent, Ab-
 stract. Wirtgen asserted that Caterpillar was infringing
 claims 2, 5, 16, and 23 of the ’530 patent. Caterpillar chal-
 lenged all four claims as invalid for obviousness, see 35
 U.S.C. § 103, and claims 2, 5, and 16 as invalid for indefi-
 niteness, see 35 U.S.C. § 112.
      The ’309 patent describes a road-milling machine that
 allows for all four wheels (or tracks) to be “adjustable in
 height by means of an actuating member.” ’309 patent, col.
 1, lines 10–15. Wirtgen asserted that Caterpillar was in-
 fringing claim 29. Caterpillar alleged that claim 29 is in-
 valid for obviousness.
      The ’641 patent describes an “automotive construction
 machine” with a milling drum, as well as a method for us-
 ing the machine to mill ground surfaces. ’641 patent, col.
 1, lines 7–8. As relevant here, Wirtgen alleged that Cater-
 pillar was inducing users of certain of its machines to use
 them in a way that constituted direct infringement of
 method claims 11 and 17 of the ’641 patent. See J.A. 3399–
 400.     Caterpillar responded that no act of direct



     1   Wirtgen voluntarily dismissed its allegations as to
 the ’628 patent, and the ALJ found no violation with re-
 spect to the ’340 patent, a finding adopted by the Commis-
 sion and not challenged on appeal.
Case: 19-2445     Document: 83     Page: 5    Filed: 03/15/2021




 CATERPILLAR PRODOTTI STRADALI   v. ITC                      5



 infringement of those claims had occurred, so there could
 be no inducement liability. See J.A. 2572, 2884.
      The ’641 patent states that, in prior-art milling ma-
 chines, it was “necessary that the milling drum [be] idle”
 when the machine was “traveling backwards.” ’641 patent,
 col. 1, lines 31–32. The drum spun in the opposite direction
 from the machine’s forward-motion direction and rotated
 faster than the machine’s wheels (or rotational devices for
 tracks); as a result, when the machine was moving in re-
 verse (with the drum’s rotation aligned with rather than
 opposing the direction of the machine’s movement), “the
 construction machine may be accelerated suddenly and un-
 controllably in case of an inadvertent engagement of the
 milling drum with the ground surface.” Id., col. 1, lines 33–
 36. The ’641 patent asserts that the necessary process of
 turning off the combustion engine while traveling in re-
 verse and then waiting for it to return to speed before re-
 suming milling was “very time-consuming and very
 annoying for the machine operator.” Id., col. 1, lines 55–
 59. The ’641 patent claims to improve on previous milling
 machines by providing that, when the drum’s rotation and
 machine’s motion are in the same direction, the drum is
 raised above the ground and continues to spin, but if sen-
 sors detect that it is too close to the ground, the drive en-
 gine is decoupled from the drum, or the wheels (or tracks)
 or the frame is raised, or an alarm goes off. Id. col. 1, line
 64 through col. 2, line 11; see also id., col. 3, lines 20–44;
 id., col. 5, lines 32–46.
    Claims 11 and 17 of the ’641 patent, the only claims
 now at issue, are method claims. Claim 11 recites:
     11. Method for working ground surfaces (2) with a
     construction machine (1) that is automotive by
     means of traveling devices (8) and in which a mill-
     ing drum (12) supported in a machine frame (4) is
     driven by a drive engine (6),
Case: 19-2445    Document: 83     Page: 6    Filed: 03/15/2021




 6                     CATERPILLAR PRODOTTI STRADALI    v. ITC



        where the milling drum (12) is moved into a
        raised position when it is not in milling mode,
        characterized in that,
        the milling drum (12) remains coupled with the
        drive engine (6) when in raised position and
        with a direction of travel in which the rotating
        direction of the milling drum (12) corresponds
        to the rotating direction of the traveling devices
        (8),
        in that a distance is monitored between the ro-
        tating, raised milling drum (12) and the ground
        surface (2) or an obstacle located in front of the
        milling (12) when seen in the direction of
        travel, and
        in that the milling drum (12) is uncoupled from
        the drive engine (6), and/or the traveling de-
        vices (8) are uncoupled from the drive engine
        (6) and/or the machine frame (4) is raised
        and/or an alarm signal is generated when de-
        tecting that the deviation falls below a prede-
        termined distance between the milling drum
        (12) and the ground surface (2).
 Id., col. 8, lines 4–27. Claim 17 depends on claim 11 and
 adds that the machine’s “scraper blade” be “arranged be-
 hind the milling drum” and be used as the sensing device.
 Id., col. 8, lines 64–67.
     In its pre-hearing brief, Wirtgen asserted direct in-
 fringement of claims 11 and 17 by Caterpillar customers’
 use of Caterpillar’s PM600, PM800, and PM300 Series ma-
 chines—i.e., all three Series. J.A. 20153. It then asserted:
 “Caterpillar also indirectly infringes these claims by en-
 couraging and facilitating others to perform actions using
 those machines that Caterpillar knows will infringe and
 with the intent that performance of the actions will in-
 fringe.” J.A. 20153 (emphasis added). “For example,”
Case: 19-2445    Document: 83      Page: 7    Filed: 03/15/2021




 CATERPILLAR PRODOTTI STRADALI   v. ITC                     7



 Wirtgen continued, “Caterpillar provides explicit instruc-
 tions to its customers regarding the use of ‘[a]n automatic
 rotor disengagement feature,’ which infringes at least the
 method claims—claims 11 and 17—of the ’641 patent. CX-
 0006C Q416 (Meyer Opening [Witness Statement]).” J.A.
 20153 (citing J.A. 15520 (alteration in original)). Finally,
 Wirtgen said (with respect to two of the Series), “Caterpil-
 lar also distributes documentation in the United States
 outlining how to use the PM600 Series and PM800 Series
 machines in a manner that infringes the ’641 patent.” J.A.
 20153 (citing evidence); see also J.A. 3399–400 (alleging the
 same in Wirtgen’s post-hearing brief).
     On the knowledge element of inducement, Wirtgen had
 obtained concessions by Caterpillar that Caterpillar knew
 about the ’641 patent since at least June 15, 2017. See J.A.
 17887–88 (Request for Admissions 1047, 1049). But Wirt-
 gen did not cite those admissions in its pre- or post-hearing
 briefs in asserting Caterpillar’s knowledge. Instead, as
 quoted just above, when directly asserting Caterpillar’s
 knowledge of the patent and knowledge that the actions it
 was encouraging were infringing, Wirtgen simply cited a
 question and answer (Q416) in the written statement of its
 expert, Dr. John Meyer, submitted as part of Wirtgen’s di-
 rect evidence. See J.A. 20153 (pre-hearing brief), 3400
 (post-hearing brief). Notably, in responding to Wirtgen’s
 induced-infringement allegations, Caterpillar never dis-
 puted Wirtgen’s assertions that Caterpillar knew of the
 ’641 patent and knew that its customers’ use of its ma-
 chines infringed claims 11 and 17. See J.A. 2572, 2884. In-
 stead, it argued simply that there had been no act of direct
 infringement of the ’641 patent by Caterpillar’s customers
 in the United States and that there could be no induced
 infringement without such direct infringement. Id.
     Wirtgen contended that Caterpillar’s customers had
 committed acts of direct infringement of claims 11 and 17
 in the United States—acts induced by Caterpillar—regard-
 ing all three Series. It is not disputed before us that
Case: 19-2445     Document: 83     Page: 8    Filed: 03/15/2021




 8                      CATERPILLAR PRODOTTI STRADALI    v. ITC



 operation of the accused machines, when driven in reverse,
 comes within the claims and that at least one PM300 Series
 machine was imported into the United States. J.A. 96–100
 (finding importation); J.A. 254–56 (finding coverage by
 claims when operated in particular way). The only direct-
 infringement issue before us is whether Wirtgen proved
 such use of the PM300 Series in the United States. On that
 issue, Wirtgen cited the testimony of Mr. Engelmann, a
 Caterpillar employee, J.A. 10733–35 (quoted in J.A. 253–
 54), and Dr. Alleyne, an expert for Caterpillar, J.A. 10862–
 66. See J.A. 3399–413 (post-hearing Wirtgen brief).
     In October 2018, the ALJ issued his Final Initial De-
 termination, which became the Commission’s decision in
 the respects relevant on appeal. J.A. 76–521. The ALJ de-
 termined that Caterpillar violated section 337 with respect
 to the ’530 and ’309 patents. Specifically, the ALJ found
 that Caterpillar infringed claims 2, 5, 16, and 23 of the ’530
 patent and claim 29 of the ’309 patent, and he rejected Cat-
 erpillar’s invalidity assertions. J.A. 516, 518; see also J.A.
 135–216 (’309 patent); J.A. 426–504 (’530 patent).
      As to the ’641 patent’s claims 11 and 17, the ALJ found
 no infringement—that is, no induced infringement by Cat-
 erpillar—while rejecting Caterpillar’s invalidity conten-
 tions. J.A. 516–17. The ALJ made two findings of
 significance. The first fully defeated Wirtgen’s ’641 patent
 infringement case, which was limited to inducement.
 Thus, the ALJ determined that Wirtgen “ha[d] not shown
 that Caterpillar knew of the ’641 [p]atent and that Cater-
 pillar knew that the actions it allegedly induced were in-
 fringing.” J.A. 256. When making that determination of a
 failure of proof of Caterpillar’s knowledge, the ALJ listed,
 as Wirtgen’s evidence, the citations that Wirtgen had set
 forth in its post-hearing brief, with one notable exception:
 The ALJ made no mention of Wirtgen’s citation to Dr.
 Meyer’s testimony (J.A. 15520). J.A. 256 n.47 (quoting
 Wirtgen’s string citations at J.A. 3400 following a sentence
 about PM600 and PM800 Series documentation, but
Case: 19-2445    Document: 83        Page: 9   Filed: 03/15/2021




 CATERPILLAR PRODOTTI STRADALI     v. ITC                    9



 omitting Wirtgen’s citation to “CX-00006C Q416 (Meyer
 Opening [Witness Statement])” following the preceding
 sentence at J.A. 20153).
     The ALJ’s second inducement-related finding adverse
 to Wirtgen was limited to one portion of the asserted direct
 infringement by customers underlying the inducement as-
 sertion. The ALJ found, favorably to Wirtgen, in reliance
 on Mr. Engelmann’s testimony, that Caterpillar’s custom-
 ers had infringed claims 11 and 17 by operating the PM600
 and PM800 Series machines in the United States. J.A.
 254. 2 But the ALJ found, upon reviewing the relied-on tes-
 timony of Mr. Engelmann and Dr. Alleyne, that Wirtgen
 had not shown that Caterpillar’s customers similarly used
 the PM300 Series in the United States. J.A. 254 & n.46.
     The Commission declined to review the ALJ’s determi-
 nations on these three patents, see Certain Road Milling
 Machines and Components Thereof Commission Determi-
 nation to Review in Part a Final Initial Determination;
 Schedule for Filing Written Submissions on Remedy, the
 Public Interest, and Bonding, 84 Fed. Reg. 16,882, 16,883
 (Apr. 23, 2019) (notice), and they became the final opinion
 of the Commission, see J.A. 1–42. Caterpillar timely ap-
 pealed as to the ’530 and the ’309 patents, and Wirtgen
 timely cross-appealed as to the ’641 patent. We have juris-
 diction under 19 U.S.C. § 1337(c) and 28 U.S.C.
 § 1295(a)(6).
                              II
     “We review the Commission’s final determinations un-
 der the standards of the Administrative Procedure Act.”


    2    It is undisputed here that Caterpillar’s PM620 ma-
 chine was representative of both the PM600 and PM800
 Series products. See J.A. 234. The ALJ thus did not make
 separate factual findings with respect to the PM600 and
 PM800 Series.
Case: 19-2445    Document: 83     Page: 10    Filed: 03/15/2021




 10                    CATERPILLAR PRODOTTI STRADALI   v. ITC



 Guangdong Alison Hi-Tech Co. v. Int’l Trade Comm’n, 936
 F.3d 1353, 1359 (Fed. Cir. 2019); see also 19 U.S.C.
 § 1337(c); 5 U.S.C. § 706. The Commission’s factual find-
 ings are reviewed for substantial evidence and its legal de-
 terminations are reviewed de novo. Guangdong, 936 F.3d
 at 1359. Infringement is a question of fact reviewed for
 substantial evidence. ATEN Int’l Co. v. Uniclass Tech. Co.,
 932 F.3d 1364, 1367 (Fed. Cir. 2019). “A finding is sup-
 ported by substantial evidence if a reasonable mind might
 accept the evidence as adequate to support the finding.”
 Henny Penny Corp. v. Frymaster LLC, 938 F.3d 1324, 1330
 (Fed. Cir. 2019).
     We see no reversible error in the ALJ’s decision
 (adopted by the Commission) with respect to the ’530 and
 ’309 patents. The ALJ’s comprehensive and detailed find-
 ings as to those patents rest on substantial evidence, and
 we discern no prejudicial error of law in the rulings chal-
 lenged in this court. We therefore discuss only Wirtgen’s
 challenge to the two rulings regarding indirect infringe-
 ment of claims 11 and 17 of the ’641 patent.
                              A
     Wirtgen first argues that the ALJ lacked substantial
 evidence to support his finding that Wirtgen had not shown
 that Caterpillar knew of the ’641 patent and that Caterpil-
 lar knew and intended that its customers’ use of the
 PM300, PM600, and PM800 Series machines infringed
 claims 11 and 17. Wirtgen Opening Br. at 55–63. We
 agree.
     Induced infringement requires proof of two types of
 knowledge by the alleged inducer: knowledge of the patent
 in question and knowledge that the induced acts infringe
 the patent. Commil USA, LLC v. Cisco Systems, Inc., 135
 S. Ct. 1920, 1926 (2015); see also Global-Tech Appliances,
 Inc. v. SEB S.A., 563 U.S. 754, 766 (2011). Here, the ALJ
 found that Wirtgen did not present evidence of the two
 types of relevant knowledge for induced infringement. J.A.
Case: 19-2445    Document: 83      Page: 11    Filed: 03/15/2021




 CATERPILLAR PRODOTTI STRADALI   v. ITC                     11



 256. That determination, we conclude, is not supported by
 substantial evidence.
     Wirtgen expressly alleged knowledge sufficient for in-
 duced infringement in its pre and post-hearing briefs, see
 J.A. 3400, 20153, and Caterpillar never disputed those al-
 legations, see J.A. 2572, 2884. Indeed, Caterpillar had ad-
 mitted that it knew about the ’641 patent. See J.A. 17887–
 88 (Request for Admissions 1047, 1049). And Caterpillar
 did not dispute Wirtgen’s assertions that it knew that its
 customers infringed the ’641 patent. Nor did Caterpillar
 even assert that Wirtgen, while asserting such knowledge,
 had failed to cite evidence to prove it.
     The ALJ nevertheless, sua sponte, found that Wirtgen
 had not proved its assertion of knowledge. Given the rec-
 ord cited to the ALJ by Wirtgen, and the absence of any
 contest on the point by Caterpillar, that was not a reason-
 able finding to make.
     In its briefs before the ALJ, Wirtgen cited Q416 of Dr.
 Meyer’s witness statement. See J.A. 3400, 20153 (both cit-
 ing Q416 at J.A. 15520). The citation refers to the following
 colloquy with Dr. Meyer:
     416. Q: Do you have any examples of such actions
     on behalf of Caterpillar?
     A: Yes. For example, Caterpillar provides explicit
     instructions to its customers regarding the use of
     “[a]n automatic rotor disengagement feature,”
     which infringes at least the method claims—claims
     11 and 17—of the ’641 patent.
 J.A. 15520 (Q416 (alteration in original)). The language
 “such actions” by its plain meaning is a reference back to
 the actions identified in the immediately preceding ques-
 tion and answer, Q415. See, e.g., United States v. Vogel
 Fertilizer Co., 455 U.S. 16, 25 n.8 (1982) (noting that “such”
 refers back). And the Q415 characterization is explicit that
 the “actions” (to which Q416 is referring) were undertaken
Case: 19-2445     Document: 83      Page: 12    Filed: 03/15/2021




 12                      CATERPILLAR PRODOTTI STRADALI    v. ITC



 by Caterpillar’s customers with knowledge by Caterpillar
 that they would infringe the ’641 patent:
      415. Q: What is your opinion as to whether Cater-
      pillar indirectly infringes claims 1, 7, 11, and 17 of
      the ’641 patent?
      A: Caterpillar has also indirectly infringed and con-
      tinues to indirectly infringe claims 1, 7, 11, and 17
      of at least the ’641 patent by way of both induced
      infringement and contributory infringement. In-
      deed, Caterpillar induced and continues to induce
      others to infringe claims 1, 7, 11, and 17 of the ’641
      patent by selling for importation into the United
      States, importing, and selling after importation the
      PM300 Series, PM600 Series, and PM800 Series
      machines and encouraging and facilitating others
      to perform actions using those machines that Cat-
      erpillar knows will infringe and with the intent that
      performance of the actions will infringe. I have also
      been informed that Caterpillar’s importation, sale
      for importation, and sale in the United States after
      importation of the PM300 Series, PM600 Series,
      and PM800 Series machines and components
      thereof, are continuing.
 J.A. 15520 (Q415 (emphasis added)).
     The only reasonable understanding of Q416, given its
 express “such actions” reference back to Q415, is that the
 examples given in Q416 are examples of customer actions
 that Caterpillar knew would infringe claims 11 and 17 of
 the ’641 patent. Caterpillar’s failure to contest the point
 strongly confirms that this is the only reasonable meaning.
 And the ALJ provided no basis for finding otherwise when
 he sua sponte found a failure of proof. Indeed, as we have
 noted, the ALJ wholly overlooked this evidence.
    We therefore must reverse the ALJ’s finding, adopted
 by the Commission, that Wirtgen failed to prove the
Case: 19-2445    Document: 83      Page: 13   Filed: 03/15/2021




 CATERPILLAR PRODOTTI STRADALI    v. ITC                  13



 knowledge required for inducement. Caterpillar has not
 suggested an alternative basis for affirming the finding of
 no inducement. Accordingly, we vacate the finding of no
 induced infringement.
                              B
     The ALJ found a second failure of proof as to induce-
 ment, but this finding does not undermine the rejection of
 inducement altogether. It affects only inducement of in-
 fringing use of Caterpillar’s PM300 Series machines, not
 inducement of infringing use of Caterpillar’s PM600 and
 PM800 Series machines. The ALJ found that Wirtgen had
 not shown use in the United States of any imported PM300
 Series machine in a way that would infringe. J.A. 254.
 Wirtgen challenges that finding as unsupported by sub-
 stantial evidence. See Wirtgen Opening Br. at 67–75.
     We reject this challenge. In support of its assertion as
 to the PM300 Series, Wirtgen pointed the ALJ at most to
 certain testimony by Mr. Engelmann, J.A. 10733–35, and
 Dr. Alleyne, J.A. 10862–66. The ALJ found, however, that
 while Mr. Engelmann testified about use of the PM600 ma-
 chines, “Mr. Engelmann’s testimony . . . does not concern
 the PM300 products,” that Dr. Alleyne “testified about the
 PM600 and PM300 series products’ capabilities, not their
 use in the United States,” and that “Wirtgen [did] not cite
 to any additional testimony showing that a customer in the
 United States used a PM300 machine.” J.A. 253–54 &
 n.46. Wirtgen has not shown that the ALJ was unreason-
 able in reading the testimony simply not to show the in-
 fringing use of the PM300 machine in the United States.
 At oral argument, Wirtgen agreed that Mr. Engelmann
 was never specifically asked about the PM300 Series dur-
 ing the cited exchange, Oral Arg. at 7:03–7:15, and that it
 had not pointed the ALJ to other evidence showing that a
 direct act of infringement had occurred for the PM300 Se-
 ries, id. at 25:06–25:25. We therefore affirm the ALJ’s
Case: 19-2445     Document: 83      Page: 14    Filed: 03/15/2021




 14                     CATERPILLAR PRODOTTI STRADALI    v. ITC



 finding, adopted by the Commission, regarding the PM300
 Series.
                              III
     For the foregoing reasons, the decision of the Interna-
 tional Trade Commission is affirmed in part, reversed in
 part, and vacated in part, and the matter is remanded for
 further proceedings consistent with this opinion.
      AFFIRMED IN PART, REVERSED IN PART,
        VACATED IN PART, AND REMANDED
                            COSTS
      The parties shall bear their own costs.
Case: 19-2445    Document: 83           Page: 15        Filed: 03/15/2021




         NOTE: This disposition is nonprecedential.


    United States Court of Appeals
        for the Federal Circuit
                   ______________________

    CATERPILLAR PRODOTTI STRADALI S.R.L.,
   CATERPILLAR AMERICAS C.V., CATERPILLAR
   PAVING PRODUCTS, INC., CATERPILLAR INC.,
                 Appellants

                                   v.

       INTERNATIONAL TRADE COMMISSION,
                   Appellee

                WIRTGEN AMERICA, INC.,
                      Intervenor

            -------------------------------------------------

                WIRTGEN AMERICA, INC.,
                      Appellant

                                   v.

       INTERNATIONAL TRADE COMMISSION,
                   Appellee

    CATERPILLAR PRODOTTI STRADALI S.R.L.,
   CATERPILLAR AMERICAS C.V., CATERPILLAR
   PAVING PRODUCTS, INC., CATERPILLAR INC.,
                   Intervenors
             ______________________

                     2019-2445, 2019-1911
Case: 19-2445    Document: 83     Page: 16    Filed: 03/15/2021




 2                      CATERPILLAR PRODOTTI STRADALI   v. ITC



                   ______________________

    Appeals from the United States International Trade
 Commission in Investigation No. 337-TA-1067.
                 ______________________

 O’MALLEY, Circuit Judge, concurring in the judgment.

     I agree with the majority’s well-reasoned analysis af-
 firming the International Trade Commission’s (“Commis-
 sion”) decision as to the ’530 and ’309 patents. I also agree
 in principle with the majority that substantial evidence
 does not support the Commission’s finding of no induced
 infringement of the claimed methods of the ’641 patent. I
 write separately because, as I said in Suprema, I believe
 the Commission has no authority to bar products that are
 non-infringing at the date of importation and that will only
 become infringing if and when some future parties are in-
 duced to use the products in a way that infringes a method
 of use claim. Suprema, Inc. v. Int’l Trade Comm’n, 796
 F.3d 1338, 1354 (Fed. Cir. 2015) (en banc) (O’Malley, J.,
 dissenting).
      The Commission’s authority to issue exclusion orders
 must be rooted in its enabling statute. See Kyocera Wire-
 less Corp. v. Int’l Trade Comm’n, 545 F.3d 1340, 1355 (Fed.
 Cir. 2008). The plain language of 19 U.S.C. § 1337 ties the
 Commission’s authority to the importation, sale for impor-
 tation, or sale within the United States after importation
 of “articles that—infringe” a valid United States patent.
 See 19 U.S.C. § 1337(a)(1)(B)(i). Thus, as I said in Su-
 prema, the statute’s focus is on whether the article in ques-
 tion directly infringes a valid United States patent at the
 time of importation. Suprema, 796 F.3d at 1356–57
 (O’Malley, J., dissenting).
     The statute straightforwardly applies, for example, in
 the context of composition of matter claims, where direct
 infringement occurs upon importation of the article. The
Case: 19-2445    Document: 83     Page: 17    Filed: 03/15/2021




 CATERPILLAR PRODOTTI STRADALI   v. ITC                     3



 statute does not apply as straightforwardly, however, in
 the context of method of use claims because direct infringe-
 ment of such claims typically occurs post-importation only
 if and when a customer uses the article to perform the steps
 of the claimed method. Unlike the Suprema majority, I do
 not believe Section 1337 grants the Commission authority
 under an inducement theory of infringement to issue exclu-
 sionary orders for “articles that—infringe” method of use
 patents. See id. at 1357 (“When the Commission attempts
 to enforce an exclusion order under § 1337(a)(1)(B)(i) on
 grounds that an importer or customer may later complete
 steps of a method claim post-importation, a necessary pred-
 icate of § 1337(a)(1)(B)(i) is missing—there are no ‘articles
 that—infringe’ because there is no infringement.”) (O’Mal-
 ley, J., dissenting).
     As the majority discusses, Wirtgen’s only theory of di-
 rect infringement of method claims 11 and 17 of the ’641
 patent involves a choice by Caterpillar’s customers to oper-
 ate the road milling machines in an infringing manner far
 from the point of importation. See Maj. Op. at 7–9. As we
 are bound by Suprema, I concur with the majority, but con-
 tinue to believe that the Commission lacks the authority
 under Section 1337 to issue an exclusion order in these cir-
 cumstances.